         Case 1:14-cv-02953-PAE Document 437 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOHN DOE and JANE DOE, Individually and on behalf of
 M.S. an Infant, as Next Friends,
                                                                        14 Civ. 2953 (PAE)
                                        Plaintiff,
                        -v-                                                   ORDER

 JOSEPH LIMA, Bureau Chief of the Manhattan
 VI Area Office of the New York State Division of Parole;
 Parole Officer EMILY SCOTT; Parole Officer SIMON
 VALERIO; Senior Parole Officer RICHARD ROSADO;
 and Senior Parole Officer JAMES CAPPIELLO,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a letter from Cathy Y. Sheehan, Esq., deputy commissioner and

counsel to the New York State Department of Corrections and Community Supervision. Dkt. 436.

Ms. Sheehan reports that, for multiple reasons, she is unable to attend in person the conference

scheduled in this matter for this Tuesday, March 9, 2021, at 10:30 am. The purpose of that

conference is to assure that due attention is being paid by New York State decision-makers to the

adverse consequences of not approving the settlement that the parties and state officials have

carefully negotiated, with the assistance of the Honorable James L. Cott, United States Magistrate

Judge. The Court of course accepts Ms. Sheehan’s explanation for her unavailability to attend in

person, including based on illness within Ms. Sheehan’s household, and wishes Ms. Sheehan and

her significant other well. Ms. Sheehan, however, states that she is able to attend this conference

by remote means.
          Case 1:14-cv-02953-PAE Document 437 Filed 03/08/21 Page 2 of 2




         Insofar as Ms. Sheehan’s presence had been the central reason for the conference to be held

in person, the Court will convert the conference to an entirely telephonic conference. All counsel

and parties are to participate by telephone at the previously scheduled date and time: Tuesday,

March 9, 2021, at 10:30 a.m. Participants should call into the Court’s dedicated conference line

at (888) 363-4749, and enter Access Code 468-4906 followed by the pound (#) key. All parties

are directed to review the Court’s s Emergency Individual Rules and Practices in Light of COVID-

19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for

telephonic conferences and for instructions for communicating with chambers. Pursuant to

Emergency Individual Rule 2(C), all participating counsel, Ms. Sheehan, and the participating

representative of the Office of the New York Attorney General are to contact the Court by email

at EngelmayerNYSDchambers@nysd.uscourts.gov, by today, March 8, 2021, at 2:00 p.m. to

notify the Court of the name(s) of the person who will be participating in the telephonic

conference, and the phone numbers at which they can be reached during Tuesday’s conference,

in the event it becomes necessary (e.g., in the event of technological problems).

         To assure that notice of this conference is promptly received by Ms. Sheehan and the

NYAG participant(s), the Court orders Mr. Schaefer today, by email, to serve this order on Ms.

Sheehan and the representatives of the NYAG with whom settlement discussions have been held,

and thereafter to file a letter on the docket of this case confirming that receipt of these emails has

been acknowledged.

         SO ORDERED.
                                                               PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge
Dated:          March 8, 2021
                New York, New York



                                                  2
